     Case 1:18-cv-10817-AT-GWG Document 59 Filed 04/08/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




DR. RUPERT GREEN,                                      18-CV-10817 (AT) (GWG)


                                Plaintiff,

                    -against-

THE DEPARTMENT OF EDUCATION OF
THE CITY OF NEW YORK, and THE UNITED
FEDERATION OF TEACHERS,

                                Defendants.



REPLY MEMORANDUM OF LAW IN FURHTER SUPPORT OF MOTION TO DISMISS
    OF THE UNITED FEDERATION OF TEACHERS, LOCAL 2, AFT, AFL-CIO

                              Office of Robert T. Reilly
                Attorney for Defendant United Federation of Teachers
                               52 Broadway, 9th Floor
                                New York, NY 10004
                                   (212) 228-3382




ORIANA VIGLIOTTI
Of Counsel
    Case 1:18-cv-10817-AT-GWG Document 59 Filed 04/08/20 Page 2 of 7




                                                      CONTENTS

PRELIMINARY STATEMENT ........................................................................................ 1

ARGUMENT ...................................................................................................................... 2

   I.     The Education Law § 3020-a Hearing Procedures that Resulted in the

   Termination of Green‟s Employment with the DOE Were Proper. ................................ 2

   II.    The UFT Did Not “Collaborate” With the DOE to Deny Green a Fair Hearing,

   and Green‟s Constitutional Claims Fail. ......................................................................... 3

CONCLUSION ................................................................................................................... 5




                                                                i
   Case 1:18-cv-10817-AT-GWG Document 59 Filed 04/08/20 Page 3 of 7




                           PRELIMINARY STATEMENT

       This memorandum of law is submitted on behalf of defendant United Federation

of Teachers (“UFT”) in further support of its motion to dismiss the Amended Complaint

of pro se plaintiff Dr. Rupert Green (“Green”) pursuant to Rules 12(b)(1), (5), and (6) of

the Federal Rules of Civil Procedure.

       Green wholly failed to address the arguments set forth in the UFT‟s Memorandum

of Law in Support of the Motion to Dismiss (“UFT MOL”).              Instead, the papers

submitted in opposition to the motions to dismiss (“Green Response”) simply repeat the

conclusory allegation in the Amended Complaint that the UFT somehow colluded with

defendant Board of Education of the City School District of the City of New York

(“DOE”) in denying Green his due process rights.

       This baseless accusation does not stem from any concrete facts, nor does it have

any factual support in the Amended Complaint. Rather, Green is dissatisfied with the

DOE‟s decision to bring Education law 3020-a charges against him and is dissatisfied

with the outcome of his 3020-a hearing, which resulted in Green‟s termination with the

DOE.    The UFT neither rendered the 3020-a charges against Green, nor had any

involvement in deciding Green‟s termination. Therefore, Green‟s attempt to collaterally

attack the outcome of his 3020-a hearing, and the subsequent New York County Supreme

Court decision upholding Green‟s termination, does not support Green‟s allegations

against the UFT and does not warrant review by this Court.

       For the reasons already stated at length in the UFT MOL and for those set forth

below, this Court should dismiss the Amended Complaint.




                                            1
   Case 1:18-cv-10817-AT-GWG Document 59 Filed 04/08/20 Page 4 of 7




                                     ARGUMENT

             I.    The Education Law § 3020-a Hearing Procedures that Resulted
                   in the Termination of Green‟s Employment with the DOE
                   Were Proper.

       The crux of Green‟s complaint is his dissatisfaction with the decision of the DOE

to bring Education Law § 3020-a charges against him in order to terminate his

employment and the manner in which the subsequent arbitration was initiated and

conducted. However, as Magistrate Judge Gorenstein painstakingly set forth in his

decision recommending dismissal of Green‟s initial complaint against the DOE, the

manner in which the DOE initiated and conducted Green‟s Education Law § 3020-a

hearing was proper under the law, and Green was afforded due process at every step of

the procedure. See Green v. Dep’t of Educ. of City of New York, No. 18 CIV 10817 (AT)

(GWG), 2019 WL 3432306, at *4–*5 (S.D.N.Y. July 31, 2019), report and

recommendation adopted, No. 18 CIV 10817 (AT) (GWG), 2019 WL 4622077 (S.D.N.Y.

Sept. 23, 2019).

       Green‟s fixation on the decision in Cardinale v. NYC Department of Education,

Index No. 85165-2017 (Sup. Ct. Richmond Cty., 2018), a significant outlier that has been

rejected by numerous state and federal courts, is misplaced and does not serve as the

basis for any claim for relief against the UFT. See UFT MOL at 14-18; see also Green,

2019 WL 3432306 at *19–*20. This Court has already determined that “Green was

afforded [proper due process] procedures” and “his due process claims should be

dismissed on the merits.” Green, 2019 WL 3432306 at *9. Green cannot now relitigate

that decision and his due process claims should be dismissed.




                                            2
     Case 1:18-cv-10817-AT-GWG Document 59 Filed 04/08/20 Page 5 of 7



                   II.      The UFT Did Not “Collaborate” With the DOE to Deny Green
                            a Fair Hearing, and Green‟s Constitutional Claims Fail.

           In his response to the UFT‟s motion to dismiss, Green now states, with no factual

support in the Amended Complaint, that the UFT “collaborated” with the DOE to deny

him a fair hearing under Education Law § 3020-a. Green is correct that private actors

such as labor unions may only be subject to suits under Section 1983 where the “private

entity acted in concert with the state actor to commit an unconstitutional act” or as a

“willful participant in joint activity with the State or its agents.” Ciambriello v. Cty. of

Nassau, 292 F.3d 307, 324 (2d Cir. 2002) (quotations omitted). However, a “merely

conclusory allegation that a private entity acted in concert with a state actor does not

suffice to state a § 1983 claim against the private entity.” Id.; see also Dorcely v.

Wyandanch Union Free Sch. Dist., No. 06-CV-1265 (DRH) (AKT), 2007 WL 2815809,

at *3–*4 (E.D.N.Y. Sept. 25, 2007) (dismissing pursuant to Rule 12(b)(6) a Section 1983

conspiracy claim alleged against a union due to conclusory nature of the allegations).

           Although Green now uses the terms “collaborated” and “collusion”, mere

verbiage cannot save the Amended Complaint from dismissal. As set forth in the UFT‟s

motion to dismiss, the Amended Complaint contains no factual support for any claim that

the UFT colluded with the DOE to deny Green a fair hearing. See UFT MOL at 11.

Green‟s contention in his response to the motions to dismiss that the “UFT/NYSUT

collusion can be seen in the emails/letters of NYSUT [sic] Attorney Andrew Stoll 1

wherein he told SCI that Plaintiff would not speak with them, but never told Plaintiff,”2


1
 Andrew Stoll is an attorney in private practice.       He is not employed by NYSUT.           See https://www.stollglickman.com/our-
attorneys/andrew-stoll/.

2
  Green attached to his response to the motions to dismiss numerous affidavits and exhibits not contained in the Amended Complaint,
see Declaration in Opposition to Motion to Dismiss, dated February 17, 2020, and those exhibits and affidavits should not be
considered by this Court. A Rule 12(b)(6) motion to dismiss challenges only the face of the pleading. Thus, in deciding such a
motion to dismiss, “the Court must limit its analysis to the four corners of the complaint.” Vassilatos v. Ceram Tech Int'l, Ltd., 92 Civ.
4574, 1993 WL 177780 at *5 (S.D.N.Y. May 19, 1993) (citing Kopec v. Coughlin, 922 F.2d 152, 154–55 (2d Cir. 1991).
                                                                    3
   Case 1:18-cv-10817-AT-GWG Document 59 Filed 04/08/20 Page 6 of 7



Green Response at 45, is not supported by any allegation in the Amended Complaint and

cannot save the Amended Complaint from dismissal. Although pro se complaints are to

be liberally construed, and courts apply a more flexible standard to evaluate their

sufficiency, “[n]evertheless, the Court need not accept as true „conclusions of law or

unwarranted deductions of fact.‟” Mazurkiewicz v. New York City Health & Hosps. Corp.,

No. 09 CIV 5962 WHP, 2010 WL 3958852, at *3 (S.D.N.Y. Sept. 16, 2010) (citing

Lerman v. Bd. of Elections, 232 F.3d 135, 140 (2d Cir. 2000 and quoting First

Nationwide Bank v. Gelt Funding Corp., 27 F.3d 763, 771 (2d Cir. 1994)).

       Further, Green‟s assertion in his response to the motions to dismiss that he “was

not told beforehand that NYSUT attorney Andrew Stoll told SCI that plaintiff refused to

be interviewed, resulting in the subsequent termination of plaintiff”, Green Response at 8,

is of no moment. As Green himself notes in his response to the motions to dismiss,

Arbitrator Leah Murphy terminated Green‟s employment for his “arrogant and

oppositional refusal to stop sending” harassing emails to DOE staff. See Green Response

at 16. Green‟s continued dissatisfaction with Arbitrator Murphy‟s decision to terminate

his employment, and the New York Supreme Court‟s refusal to reverse that decision,

does not support his allegations against the UFT.

       Green‟s generalized, broad and conclusory statements do not contain the

necessary “factual content that allows the [C]ourt to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). The Amended Complaint lacks sufficient detail to render Green‟s claims of

discrimination and retaliation plausible.    See Williams v. City Univ. of New York,

Brooklyn, No. 10 Civ. 2127, 2011 WL 6934755, at *5–*6 (E.D.N.Y. Dec. 30, 2011)

(dismissing complaint based on conclusory allegations that African–Americans were held

                                            4
   Case 1:18-cv-10817-AT-GWG Document 59 Filed 04/08/20 Page 7 of 7



to different standards from Caucasians); Horne v. Buffalo Police Benevolent Ass’n, Inc.,

No. 07 Civ. 781, 2010 WL 2178813, at *8 (W.D.N.Y. May 28, 2010) (dismissing

complaint where plaintiff failed to provide examples of similarly situated employees

being treated differently); Kwiatowski v. Polish & Slavik Fed. Credit Union, No. 11 Civ.

3947, 2011 WL 6225390, at *3–*4 (E.D.N.Y. Dec. 12, 2011) (disregarding formulaic

recitation of elements of discrimination claim).     Accordingly, Green‟s constitutional

claims fail against the UFT.

                                    CONCLUSION

       Based upon the foregoing and all of the papers submitted by defendant UFT in

this matter, the UFT respectfully requests that the Amended Complaint be dismissed as

against it, with prejudice, and for such other and further relief deemed just and proper

together with costs, attorneys‟ fees and disbursements.

Dated: New York, New York
       April 8, 2020
                                                    Respectfully submitted,

                                                    ROBERT T. REILLY
                                                    Attorney for Defendant
                                                    United Federation of Teachers

                                             By:    /s/ Oriana Vigliotti
                                                    Oriana Vigliotti (OV 6784)
                                                    Of Counsel
                                                    52 Broadway, 9th Floor
                                                    New York, New York 10004
                                                    (212) 228-3382 x.110
                                                    oriana.vigliotti@nysut.org




                                            5
